Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered June 11, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The credibility issues raised by defendant were properly placed before the jury and we find no reason to disturb its determinations (People v Siu Wah Tse, 91 AD2d 350, 352). Concur— Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.